1% hktyld&K
To', Chtekptt fater

                                    FILED L
                                COURT OF APPEAR


                                /m 20 201
                                /
                              HRISlUfrith A. rmftE




*



    tmtA into**,
V

t WtM< pMdi tyxs hail pfitiihjif) tin mm
      DinKjoJ^MT ke W/%<r^

                      t*>     looT/n, ^ £$1 5^
                                          FILED IN
                                     14th COURT OF APPEAL^


                                         AUG 20 2015
 H AUdudr m                          CHRISTOPHER A.
                                             CLERK




?,amHbSl
                                  Olr Appals 30/


            Ltrm. ofittSuite




lam m.u Dojn Atexuto Otjhl ViCcrJ in o.?to
<&> {hptottj k/iihmf atJ oifltkinttl in ty. ahwi
tiumleral an/fatm kh, Will $kw ihl follca)ii\j
lifter ofhauiti
IThis tine-was W* bisrtfcr ^W ofP-
                                                       J



                         i.
t\h)rtS>

                 mM&>
about MuU>Mo uu^fijT/-
To TH6 -taotfto Cia*/ m&MW Venr,
MMPo SMTl^ Wni1£D S7/TTK \)IS1A\C1**-
7M UyferaW OBTWCf 0FTWM WW*




                    ^^)/i^'H
                                  WS/to^
                       ^


                    ftashftPoa^

               C&
 WSJ,
                          Submit
                                   .JifTV.

/Ifl«/s4w/vtetfistt«,i^      iwmfy •